Citation Nr: 0506965	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by chest pain.  

3.  Entitlement to service connection for a pulmonary 
disorder.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the issues of entitlement to 
service connection for a psychiatric disorder, a disorder 
manifested by chest pain, and a pulmonary disorder.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In a statement received at the Board in January 2005, the 
veteran reported receiving psychiatric and primary care since 
1998.  In particular, he noted that he is receiving care from 
a staff psychiatrist at the VA Hospital in Puerto Rico.  
Subsequently, in February 2005, the Board received directly 
from the veteran copies of records of treatment that he 
received at the VA Medical Center (VAMC) in San Juan, the 
Commonwealth of Puerto Rico between June 2000 and January 
2005.  

Also in the statement received at the Board in January 2005, 
the veteran referenced primary medical care that he has 
received from a private physician.  Additionally, attached to 
the veteran's statement was a document in which a private 
psychiatrist stated that he has also been treating the 
veteran.  

Significantly, records of treatment that the veteran has 
received from his private primary care physician are not 
included in the claims folder.  Further, the only record of 
treatment from the veteran's private psychiatrist which is 
contained in the claims folder is a report of a psychiatric 
evaluation conducted in September 1998.  A remand of the 
veteran's service connection claims is necessary, therefore, 
to obtain any available records of treatment that the veteran 
has received from his private doctor and private 
psychiatrist.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO, after furnishing the veteran 
the appropriate release forms, should ask 
for records of treatment that the veteran 
has received from Dr. Nancy Rodriquez and 
from Dr. Cesar A. Reyes Laborde since 
January 1998.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.

2.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a psychiatric disorder, a 
disorder manifested by chest pain, and a 
pulmonary disorder.  If the decisions 
remain in any way adverse to the veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



